DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 1, 9 and 10 cite “the active switch comprises a drain electrode layer, and the drain electrode layer is connected to the pixel electrode” and “the signal line overlaps the drain electrode layer to form an overlapping area”; which means that: “the signal line should electrically connect overlaps the drain electrode layer at an overlapping area; therefore, the signal lines, drain electrode and pixel electrode are electrically connected; then the display cannot be enable to work since the signal line and pixel electrode are short-circuit at the overlapping area. 

    PNG
    media_image1.png
    374
    829
    media_image1.png
    Greyscale

Fig. 6 above shows the signal line (data line 1) is not connected to the pixel electrode 4 as claims 1, 9-10 cited although the signal line 1 overlaps the drain electrode layer 5.

Claims 2-8 and 11-17 are rejected since they depend on the indefinite claims 1, 9-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noda et al. (US 20090262274) disclose a display panel comprising the signal line 3 overlaps the drain electrode layer to form an overlapping area and is not the pixel electrode 5a/5b.
Liu (US 20110109863) discloses manufacturing defects may occur in an LCD panel.  The defects include, (1) one or more scanning lines are broken, (2) one or more data lines are broken, and (3) one or more scanning lines are short circuited with one or more data lines.  A defect on a scanning or data line can adversely affect overall performance of the LCD device.  
Feng et al. (US 20160349580) disclose an array substrate comprising two data lines 15 provided between two adjacent columns of pixels, and each one of the two data lines 15 supplies a voltage signal to the pixels located at one side thereof.
Yang (US 6628368) disclose a liquid crystal display comprising first and second ring-type conductors 406(n) and 408(n) formed under the segment of the data line 404(n) between the scan lines 402(n) and 402(n+1), while first and second ring-type conductors 406(n+1) and 408(n+1) are formed under the segment of the data line 404(n+1) between the scan lines 402(n) and 402(n+1).
Lai (US 20040188681) discloses a pixel structure comprising a scan line, a data line, a pixel electrode and a thin film transistor, wherein the data line 210 in the area above the scan line 202 branches into a plurality of subsidiary lines 210a and 210b, for example.  The stacked structure that includes the gate 204, the channel layer 208, the source/drain 212 together constitute a thin film transistor T. Thereafter, a second dielectric layer 214 is formed over the scan line 202, the data line 210 and the entire thin film transistor T. 
Chen et al. (US 20070045625) disclose a thin film transistor array substrate comprising a first repairing line 18, a data line 20 and a second repairing line 22 alternately disposed over the glass substrate 11.  The first repairing line 18 and the second repairing line 22 are disposed over the scan line 14.  Furthermore, the two ends of the first repairing line 18 form partial overlaps 13 and 15 with the two adjacent common lines 12 and 16 on each side of the scan line 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871